

Exhibit 10.59
THIRTEENTH AMENDMENT
TO
AGREEMENT FOR PURCHASE AND SALE


THIS THIRTEENTH AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE (the “Thirteenth
Amendment”), dated as of March 5, 2018, is made by and between KBS LEGACY
PARTNERS LOFTS LLC, a Delaware limited liability company ("Seller"), and ELITE
STREET CAPITAL LOFTS EQUITY DE, LLC, a Delaware limited liability company
("Buyer"), with reference to the following:


WHEREAS, Buyer and Seller are parties to that certain Agreement for Purchase and
Sale dated as of September 5, 2017, that certain First Amendment to Agreement
for Purchase and Sale dated as of October 2, 2017, that certain Second Amendment
to Agreement for Purchase and Sale dated as of November 6, 2017, that certain
Third Amendment to Agreement for Purchase and Sale dated as of November 17,
2017, that certain Fourth Amendment to Agreement for Purchase and Sale dated as
of November 27, 2017, that certain Fifth Amendment to Agreement for Purchase and
Sale dated as of November 29, 2017, that certain Sixth Amendment to Agreement
for Purchase and Sale dated as of December 4, 2017, that certain Seventh
Amendment to Agreement for Purchase and Sale dated as of December 7, 2017, that
certain Eighth Amendment to Agreement for Purchase and Sale dated as of December
14, 2017, that certain Ninth Amendment to Agreement for Purchase and Sale dated
as of December 15, 2017, that certain Tenth Amendment to Agreement for Purchase
and Sale dated as of December 19, 2017, that certain Eleventh Amendment to
Agreement for Purchase and Sale dated as of December 26, 2017, and that certain
Twelfth Amendment to Agreement for Purchase and Sale dated as of January 11,
2018 (collectively, the "Purchase Agreement");
 
WHEREAS, Seller and Buyer have agreed to enter into this Thirteenth Amendment to
set forth their agreement regarding the matters set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Buyer and Seller hereby agree to the
following:


1.Terms. All initially capitalized terms which are used in this Thirteenth
Amendment, but not otherwise defined herein, shall have the same meanings as
ascribed thereto in the Purchase Agreement.
2.     Closing Date. Section 2.4.1 of the Purchase Agreement is hereby deleted
and replaced with the following:
“2.4.1 The closing of the sale of the Property in accordance with the terms of
this Agreement (the "Closing") shall occur on March 29, 2018 (the “Closing
Date”).”
3.    Purchase Agreement Ratified. In all other respects, except as otherwise
provided by this Thirteenth Amendment, the undersigned hereby ratify and confirm
the Purchase Agreement which remains in full force and effect.


1



--------------------------------------------------------------------------------




4.    Counterparts. This Thirteenth Amendment may be executed in counterparts,
each of which shall be deemed an original and all of said counterparts shall
constitute but one and the same instrument. Signatures delivered via facsimile
or other electronic means shall be accepted as if original.
IN WITNESS WHEREOF, the undersigned hereby execute this Thirteenth Amendment to
be effective as of the date set forth above.


SELLER:


KBS LEGACY PARTNERS LOFTS LLC, a Delaware limited
liability company


By:
KBS Legacy Partners Properties LLC, a Delaware limited

liability company, its sole member


By:
KBS Legacy Partners Limited Partnership, a

Delaware limited partnership, its sole member


By:
KBS Legacy Partners Apartment REIT,

Inc., a Maryland corporation, its sole
general partner


By:
/s/ Guy K. Hays

Guy K. Hays, Executive Vice President


BUYER:


ELITE STREET CAPITAL LOFTS EQUITY DE, LLC,
A Delaware limited liability company


By:
Rialto Elite 2017 4 Pack Borrower GP, LLC, A Delaware

limited liability company, its Manager


By:
Rialto Elite 2017 4 Pack GP Member, LLC, A

Delaware limited liability company, Its manager


By:
RREF III-P Elite Venture, LLC, A Delaware

limited liability company, Its manager


By:
Elite Street Capital, LLC, A Texas limited

liability company, Its authorized member


By:
/s Yehonatan Sade        

Name:
Yehonatan Sade

Title:
3/5/18



2



--------------------------------------------------------------------------------




The undersigned joins in the execution of this Twelfth Amendment in order to
acknowledge the terms hereof.
ESCROW AGENT:


FIDELITY NATIONAL TITLE INSURANCE COMPANY




By:
/s/ J. Jay Pugh

Name:
J. Jay Pugh

Title:
VP/Sr. Commercial Escrow Officer





3

